Citation Nr: 9928418	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-05 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sarcoidosis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.  

By April 1993 rating decision, the Board of Veterans' Appeals 
(Board) granted service connection for sarcoidosis.  By June 
1993 rating decision, the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) effectuated the Board's grant of 
service connection for sarcoidosis by assigning it an initial 
10 percent rating, effective December 11, 1990.

In March 1994, the veteran perfected an appeal with the 
downstream elements of the effective date and initial 
disability rating for sarcoidosis.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

By August 1996 decision, the Board granted an earlier 
effective date of December 31, 1988 for the award of service 
connection for sarcoidosis.  The issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis was 
remanded for additional development of the evidence.  

While that issue was in remand status, the veteran appealed 
the issue of entitlement to an effective date earlier than 
December 31, 1998 to the U.S. Court of Appeals for Veterans 
Claims (Court).  However, by March 18, 1997 Order (No. 96-
1693), the Court dismissed the veteran's appeal on the 
effective date issue in conformity with his motion to 
withdraw.  Thus, the issue before the Board is as listed on 
the title page above.  

In July 1999, the veteran testified at a Board hearing in 
Washington, D.C. regarding the remaining issue of entitlement 
to an initial evaluation in excess of 10 percent for 
sarcoidosis.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Between December 31, 1988, the effective date of the 
award of service connection for sarcoidosis, and October 7, 
1996, when new applicable regulatory criteria became 
effective, the veteran's sarcoidosis was manifested by 
subjective arthralgia and myalgia with no objective findings 
such as X-ray evidence of arthritis, limitation of motion, 
swelling, muscle spasm, or atrophy, and no evidence of 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests. 

3.  Subsequent to October 7, 1996, the veteran's service-
connected sarcoidosis has been manifested by subjective 
arthralgia and myalgia with no objective findings such as X-
ray evidence of arthritis, limitation of motion, swelling, 
muscle spasm, or atrophy, with no evidence of pulmonary 
involvement requiring treatment with corticosteroids; an FEV-
1 of 56 to 70 percent predicted, an FEV-1/FVC of 56 to 70 
percent predicted, or DLCO (SB) 56 to 65 percent predicted; 
or moderate symptomatology with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for sarcoidosis have not been met at any time since December 
31, 1988, the effective date of the award of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003, 
4.97, Diagnostic Code 6802 (effective prior to October 7, 
1996), and 4.97, Diagnostic Codes 6602, 6846 (effective on 
and after October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
sarcoidosis is well-grounded within the meaning of 38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson, supra.  

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in August 1996 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA examination.  A review of the record indicates 
that the development requested by the Board has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the veteran has not identified any outstanding, 
relevant evidence which may support his claim.  In view of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of sarcoidosis.  At his December 1966 
military separation medical examination, clinical evaluation 
of the lungs and chest was normal.  X-ray examination of the 
chest was also normal.  

In September 1968, more than a year following separation from 
service, the veteran was diagnosed with probable sarcoidosis 
based on X-ray examination of the chest.  During 
hospitalization later that month, the diagnosis of 
sarcoidosis was reportedly confirmed by needle biopsy.  

Subsequent VA and private clinical records show continued 
treatment for sarcoidosis.  In June 1969, X-ray examination 
of the veteran's hands and knees was performed in connection 
with his subjective complaints of pain and stiffness over the 
fingers of both hands; the results were negative and the 
impression was arthralgia due to sarcoidosis.  VA outpatient 
treatment records for the period of March to April 1986 show 
continued complaints of polyarthralgia.  

In October 1987, a private physician indicated that the 
veteran suffered from sarcoidosis and severe sarcoid 
arthritis and would be unable to work due to these 
disabilities until November 1987.  Later in October 1987, a 
second physician indicated that the veteran was currently 
unemployed due to sarcoidosis with arthropathy.  

By September 1988 decision, the Board denied the veteran's 
claim of service connection for sarcoidosis on the basis that 
such disability was not clinically evident in service or 
within the first year following separation from service.

In December 1988, the veteran submitted an application to 
reopen his claim of service connection for sarcoidosis.  In 
support of his claim, he submitted December 1990 and July 
1991 lay statements to the effect that he complained of 
swollen knees and hands shortly after his discharge from 
service.  In a July 1991 statement, his former roommate 
indicated that they had shared an apartment in the summer of 
1967 until the veteran was forced to move home due to swollen 
hands and knees.  

At an August 1991 hearing, the veteran claimed that in 1967, 
he had seen a doctor because of swelling of his hands and 
knees.  His representative argued that joint pain and 
migratory pains are classic symptoms of sarcoidosis as 
defined by current medical literature.  

In March 1992, while his claim of service connection for 
sarcoidosis was pending at the Board, the veteran filed a 
claim for nonservice-connected pension benefits.  In support 
of his claim, the RO obtained VA outpatient treatment records 
for the period of April 1991 to March 1992.  These records 
show that in April 1991, he had a lumbar puncture to rule out 
neurosyphilis; the results were negative.  In September 1991, 
he reported a history of sarcoidosis, as well as chronic 
joint and muscle pain, especially in the morning and when he 
was in air conditioning.  He indicated that he obtained 
relief of his symptoms with a hot bath.  The assessment was 
stable sarcoidosis and arthralgia/myalgia.  On follow-up in 
September 1991, he denied a cough, shortness of breath, or 
dyspnea.  He stated that he had a history of sarcoidosis and 
previously had been on Prednisone for several years, although 
he had not taken any since 1974.  Physical examination showed 
no wheezes, rhonchi or rales.  The assessment was history of 
sarcoidosis; from a pulmonary standpoint, he appears very 
stable and asymptomatic.  In October 1991, he reported that 
he still had mild myalgia.  Physical examination was within 
normal limits.  The veteran's lungs were clear and there was 
no limited motion or soft tissue swelling.  The assessment 
was sarcoidosis and arthralgia/myalgia, mildly improved.  

In January 1992, the veteran complained of mild, generalized 
aches and pains.  The examiner noted that the veteran had had 
recent "near normal" pulmonary function tests with mild 
restrictive disease and that his sarcoidosis was inactive.  
Nonetheless, he noted that the veteran continued to complain 
of generalized aches in no particular joints.  The impression 
was arthralgia/myalgia and the examiner concluded that the 
arthralgia/myalgia might be a component of the veteran's 
depression, given the normal physical findings.  

By May 1992 rating decision, the RO denied a permanent and 
total rating for nonservice-connected pension purposes.  In 
its decision, the RO found that the veteran was not precluded 
by his disabilities from obtaining and pursuing gainful 
employment.  In reaching its decision, the RO assigned the 
following ratings for the veteran's disabilities for 
nonservice-connected pension purposes:  sarcoidosis (10 
percent); arthralgias/myalgias (20 percent); left inguinal 
hernia, umbilical hernia, optic atrophy, and neurosyphilis 
(all zero percent), for a combined disability rating of 30 
percent.  Based on the foregoing, the RO determined that the 
veteran's disabilities did not meet the percentage 
requirements for the purposes of a total rating for pension.  
He did not appeal this determination.

Additional VA outpatient treatment records show that in May 
1992, the veteran claimed that his arthralgia and myalgia 
were worsening; physical examination showed full range of 
motion of the extremities with no obvious signs of injury.  
The impression was arthralgia and myalgia.  In September 
1992, he complained of pain in the left hip and occasional 
right hip pain.  Physical examination showed that the joints 
had full range of motion with no synovitis.  The hips were 
clinically normal with no muscle tenderness.  In December 
1992, he was seen in the rheumatology clinic where he 
complained of intermittent nonspecific hip pain.  He reported 
that he took pain medication occasionally.  Physical 
examination showed full range of motion of the joints with no 
synovitis.  There was good hip rotation without pain.  X-ray 
examination of the hips showed minimal sclerosis with well-
preserved joint spaces.  The assessment was arthralgia.  

By April 1993 decision, the Board granted service connection 
for sarcoidosis, indicating therein that "[w]e have reviewed 
medical authority on sarcoidosis and find that polyarthritis 
may occur as a presenting symptom."  The Board went on to 
find that the veteran's testimony and lay statements 
regarding his complaints of joint pain within one year of 
service were "persuasive."  The Board concluded that

It is obvious from the medical evidence presented 
that it is the nature of his joint pains to be 
chronic, yet of temporary duration.  Thus, given 
the limited record, it seems reasonable to presume 
that the pains the veteran experienced in the 
summer of 1967 were related to his later sarcoid-
related arthralgia, and not the result of his work 
on the docks.  Under 38 C.F.R. § 4.40 (1992), 
functional loss due to pain such as that described 
by the veteran and those who knew of his problem in 
1967 must be regarded as disabling.  Since the 
veteran apparently experienced problems in several 
joints due to sarcoid arthralgia and because Code 
5003 allows for the assignment of a compensable 
rating in such instances, even when limitation of 
motion of the affected joints has not reached a 
compensable level, the Board finds that the 
arthralgia experienced in 1967 was manifested to a 
degree of 10 percent and was, in this case, the 
presenting symptom of sarcoidosis.  

By June 1993 rating decision, the RO effectuated the Board's 
grant of service connection for sarcoidosis and assigned it 
an initial 10 percent disability rating.  The RO rated the 
veteran's disability by analogy under Diagnostic Code 6802 to 
unspecified pneumoconiosis.  In its rating decision the RO 
indicted that a 10 percent rating was warranted "given 
[history] of chronic joint pain, and mild respiratory 
residuals."  The veteran appealed the RO determination, 
arguing that he was entitled to separate ratings for the 
distinct manifestations of sarcoidosis, namely his pulmonary 
symptoms and his arthralgia/myalgia symptoms. 

In September 1993, he was afforded a VA medical examination, 
at which he claimed that he had chronic joint pain due to 
sarcoidosis, although he indicated that he took no medication 
regularly.  The examiner noted that the veteran was followed 
in the rheumatology for complaints of migratory arthralgia, 
mainly in the hips, knees and ankles, but also in the 
fingers.  On physical examination, the lungs were clear 
without wheezes, rhonchi or rales.  Gait was normal and 
mobility was not limited.  There was a full range of motion 
in the hips, knees, ankles, and cervical spine, but the 
examiner noted the claim of pain on all motions.  There was 
no evidence of periarticular swelling of any joint.  X-ray 
examination of the chest showed no evidence of acute disease.  
X-ray examination of the hips was normal.  X-ray examination 
of the knees showed a small osteophyte in the right patella, 
but was otherwise normal.  The diagnosis was sarcoidosis and 
arthralgia, claimed as secondary to sarcoidosis.  

On VA medical examination in November 1993, the veteran 
reported that he had intermittent aching in the knees, hips, 
hands, and low back since 1968.  He also claimed occasional 
pain in the elbows, shoulders, and neck.  The examiner noted 
that the veteran had been followed in the rheumatology clinic 
and reviewed records associated with his treatment.  He noted 
that the veteran had been found to have full range of motion 
of all extremities with no limitation of any of the joints.  
On physical examination, his gait was normal and he had full 
range of motion of the knees, neck, shoulders, elbows, 
wrists, and hands, with no evidence of any synovitis or 
deformity.  Examination of the low back showed an area of 
discomfort over the lower lumbar area with some limitation of 
motion.  In this regard, the examiner noted that review of 
the veteran's medical records was notable for evidence of 
mild central disc bulge at L4-5 on CT scan.  The diagnoses 
included sarcoidosis and diffuse arthralgia.  The examiner 
noted that there was full range of motion of all joints with 
no evidence of active effusion and no recent radiographs 
demonstrating evidence of joint abnormalities.  

In April 1994, the veteran was afforded another VA medical 
examination.  His complaints were noted to be unchanged in 
that he reported continued arthralgias, mainly in both hips, 
knees, and muscle pains.  He also reported numbness of the 
feet, arms, and tingling in the extremities and face.  He 
reported to the examiner that this was related to "knots on 
his neck."  The diagnoses included sarcoidosis.  

Subsequent VA outpatient treatment records showed that the 
veteran continued to seek treatment for sarcoidosis.  In May 
1994, he denied respiratory distress.  The examiner noted 
that the veteran had undergone a needle biopsy in March 1994 
of a posterior cervical node which was negative.  Physical 
examination showed a nontender soft node in the right 
posterior chain.  The submaxillary glands were normal.  A 
chest X-ray showed no changes from prior X-ray studies.  

On VA general medical examination in February 1995, the 
veteran reported several problems, including arthritic 
changes and myalgia.  The examiner noted that the veteran was 
followed frequently in the rheumatology clinic, although no 
relationship to sarcoidosis has been established there.  
Physical examination showed that the lungs were clear without 
wheezes, rhonchi or rales.  His gait was normal and his 
mobility was not limited.  The diagnoses included 
sarcoidosis, stable.  The examiner noted that a chest X-ray 
in 1994 showed parenchymal pleural scarring in the right 
upper lobe and pleural scarring in the left lower hemithorax 
with no infiltrate or mediastinal or hilar changes.  He noted 
that the veteran's chest X-ray was unchanged from X-rays in 
1992 and 1993.  Also diagnosed with arthralgia, which the 
examiner indicated bore no relationship to the veteran's 
sarcoidosis.  

In March 1995, the veteran was afforded a VA neurological 
examination.  He reported a history of muscle aches and 
stiffness, especially if he had been active.  He indicated 
that his muscle aches affected all the muscles in his limbs 
and lower back.  It was noted that one year prior he had had 
a biopsy of masses in the parotid and cervical region, but 
the biopsy was negative.  Physical examination showed no 
neurological abnormalities.  The impressions included 
myalgias with no objective evidence of weakness.  

Later in March 1995, the veteran was hospitalized, claiming 
increasing soreness in his whole body since 1986.  He 
described his pain as akin to the soreness one gets after a 
hard workout.  He indicated that his pain was intermittent 
and most severe in the low back and hip joints.  He also 
claimed that he had some limited motion due to muscle 
stiffness, especially in the back, and that he had difficulty 
climbing stairs due to hip pain.  A history of sarcoidosis in 
1968 treated with steroids was noted, although the examiner 
indicated that the veteran had been off steroids for a number 
of years.  On physical examination, the lungs were clear to 
auscultation, bilaterally.  Examination of the extremities 
showed no cyanosis, clubbing or edema.  Straight leg raising 
was negative.  During his hospitalization, the veteran 
underwent a myopathy workup.  In addition, hip and low back 
X-ray studies showed no fracture or significant abnormality.  
EMG and nerve conduction studies showed normal sensory and 
motor conductions in the left arm and leg.  There were 
borderline myopathic units and the proximal arms and legs, 
with muscles without evidence of membrane irritability.  
Despite the "largely normal workup," in light of his 
chronic complaints and history of sarcoidosis, a muscle 
biopsy was planned to definitively diagnose sarcoid myopathy; 
however, the veteran refused the biopsy.  The diagnoses were 
chronic muscle aches, fatigue and weakness and sarcoidosis.

VA outpatient treatment records show that on follow-up in May 
1995, the veteran's sarcoidosis was noted to be stable.  He 
denied current symptoms and indicated that he took no 
medication for sarcoidosis.  

In January 1997, the veteran underwent VA pulmonary 
examination.  He reported that he had been diagnosed with 
sarcoidosis in 1968 and was treated with steroids until 1973; 
however, he indicated that he had received no drug therapy 
for sarcoidosis since that time.  Also, he noted that 
although he was previously followed in the VA chest clinic, 
he had not been seen in several years.  His major complaints 
involved progressive dyspnea on exertion, as well as 
occasional dyspnea at rest, with unknown inciting factors.  
The examiner noted that it was "extremely difficult" to 
pinpoint a specific time-point in which the claimed dyspnea 
on exertion became noticeable or to quantitate his dyspnea on 
exertion.  He indicated that this was because the veteran 
stated he did very little in the way of exertion.  He denied 
any orthopnea, paroxysmal nocturnal dyspnea or lower 
extremity edema.  He also complained of long-standing 
arthralgia and myalgia and stated that his most bothersome 
symptoms were in the hands and wrists.  The examiner noted 
that the claimed myalgia were difficult to characterize, but 
noted that he described worsened limb muscular pain on 
exertion or chest pain.  

With respect to past medical history, the examiner noted that 
the veteran had reported a past history of sarcoidosis.  In 
that regard, it was noted that the veteran had a forehead 
skin biopsy in 1993 and a parotid gland needle aspiration in 
1994, both of which were normal.  The examiner noted that the 
veteran had no biopsies consistent with sarcoid within the VA 
system.  He also noted that pulmonary function testing in 
September 1983, March 1991, and October 1994 was within 
normal limits or suggestive of a mild obstructive ventilatory 
defect, with diffuse capacity shown to be normal.  The 
examiner noted that, on current pulmonary function testing, 
the veteran's total lung capacity was 5.59 liters, which was 
85 percent of predicted and within normal limits.  FEV-1 was 
78 percent of the predicted value.  Additionally, he noted 
that a diffusion capacity was obtained with a DLCO within 
normal limits.  He observed that current pulmonary function 
testing showed no change in FEV1, FVC, total lung capacity or 
diffusion capacity compared to previous studies.  He also 
noted that other pertinent laboratory testing was conducted 
(including urinalysis, Westergren sedimentation rate, and 
blood tests) all of which were normal.  Likewise, a chest X-
ray showed parenchymal scarring in the right upper lobe, 
unchanged from previous X-rays.  An electrocardiogram was 
also normal.  The assessment was history of pulmonary 
sarcoidosis, without clear history of extrapulmonary 
involvement, although the veteran described long-standing 
arthralgia and myalgia which to date have not been documented 
as a result of sarcoidosis.  In addition, the examiner noted 
that the veteran had described significant symptoms of 
dyspnea on exertion with no objective evidence that pulmonary 
sarcoidosis was the etiology of his complaints in light of 
the findings on chest X-ray and pulmonary function testing.  
Also diagnosed was long-standing history of polyarthropathy, 
myalgia.

On VA rheumatology examination in January 1997, the veteran 
again claimed long-standing arthralgia, specifically, 
stiffness and pain in all of his joints.  He indicated that 
the symptoms occurred on and off during the day, lasting for 
a period that he could not calculate.  He indicated that he 
was not using any pain medication or steroids.  Physical 
examination showed adequate range of motion of the cervical 
spine, temporomandibular joint, lumbar and thoracic spines, 
shoulders, hands, hips, knees, and ankles.  There was no 
evidence of deformity of any joint or evidence of swelling.  
The impressions included history of sarcoidosis affecting 
mainly the pulmonary system and history of arthralgia 
probably secondary to sarcoidosis.  However, the examiner 
noted that there was no evidence of any reduction in the 
range of motion of the veteran's joints.  He also indicated 
that the veteran's medical records were unavailable to him so 
he could not confirm the diagnosis of acute arthralgia.  
Subsequent X-ray examination of the wrists and hands was 
normal.

In an August 1997 addendum, the VA rheumatology examiner 
indicated that after a review of the veteran's claims folder, 
he concluded that the veteran did not have any active 
sarcoidosis and that there was no evidence to support joint 
involvement.  He noted that there were no radiological 
changes in the bones that typically would be seen in chronic 
sarcoidosis and there was no functional loss or any 
impairment in the range of motion of any joint.  Likewise, 
there was no evidence of muscle atrophy or fatigability, and 
the veteran's motion was described as adequate for his age.  
The examiner concluded that there was no adequate pathology 
to support a diagnosis of active sarcoidosis or to suggest a 
relationship between the veteran's claimed joint pain and his 
service-connected sarcoidosis.  

In March 1998, the veteran submitted copies of reports of 
several previous pulmonary function tests.  These included a 
March 1991 pulmonary function test showing that FVC was 86 
percent of predicted; and FEV-1 was 82 percent of predicted.  
A November 1994 pulmonary function test showed FVC to be 82 
percent of predicted; and FEV-1 of 75 percent of predicted.  
A January 1997 pulmonary function test showed FVC to be 85 
percent of predicted; and FEV-1 of 78 percent of predicted.  
Pulmonary function tests conducted in February 1997 showed 
FVC to be 74 percent of predicted; and FEV-1 of 78 percent of 
predicted.  FEV1/FVC was 106 percent of predicted; it was 
noted that the test showed mild reduction in vital capacity 
and expiratory flows with normal diffusing capacity.

In a second addendum in May 1998, the VA rheumatology 
examiner indicated that he had again reviewed the veteran's 
claims folder and had not changed his conclusions.  He again 
noted that pulmonary function testing in 1983, 1991, 1994 and 
1997 was normal, and chest X-rays had shown no change to 
suggest pulmonary sarcoidosis as an etiology for the 
veteran's dyspnea on exertion.  He also noted that the 
veteran presented no evidence of any acute sarcoidosis or 
chronic sarcoid arthritis, and no active acute inflammation 
or decreased range of motion was noted on examination.

In July 1999, the veteran testified at a Board hearing in 
Washington, D.C., regarding the issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis.  At 
his hearing, he argued that he should be separately rated for 
symptoms of arthralgia as they were separate and distinct 
from his sarcoidosis.  

At his hearing, he submitted a July 1999 letter from a 
physician associated with the Paralyzed Veterans of America.  
In that letter, the physician contended that following the 
award of service connection for sarcoidosis, the veteran's 
arthralgia/myalgia should have been rated as 20 percent 
disabling pursuant to Diagnostic Codes 5099-5002, as his 
symptoms had not changed since the March 1992 rating 
decision, in which he had received such rating for 
nonservice-connected pension purposes.  He further stated 
that he agreed with the VA rheumatologist that the veteran 
had "arthropathy secondary to his sacoidosis [sic]."  He 
also opined that the pulmonary dysfunction and arthropathy, 
if present, were secondary to the veteran's sarcoidosis.  

Also submitted by the veteran at his hearing were the results 
of a June 1998 pulmonary function test showing FVC to be 76 
percent; and FEV-1 of 78 percent.  FEV1/FVC was 102 percent 
of predicted value.  The interpretation was early mild small 
airways disease.  

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's sarcoidosis was originally rated by analogy 
under Diagnostic Code 6802.  Under these provisions, as in 
effect prior to October 7, 1996, evidence of definite 
symptoms with pulmonary fibrosis and moderate dyspnea on 
extended exertion warranted a 10 percent rating.  A 30 
percent rating required considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
tests.  

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating sarcoidosis, effective on October 7, 
1996.  The general rating formula for sarcoidosis under the 
new rating criteria is as follows: 

A noncompensable evaluation is warranted where sarcoidosis is 
manifested by chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  A 30 
percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is assigned where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control, and a 100 percent rating where 
there is cor pulmonale or there cardiac involvement with 
congestive heart failure or there is progressive pulmonary 
disease with fever, night sweats and weight loss despite 
treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846 (1998).

In addition, a note in Diagnostic Code 6846 provides that 
either the active disease or residuals may be rated as 
chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  Since 
sarcoidosis may be rated as chronic bronchitis, Diagnostic 
Code 6600 is also relevant to the rating of the veteran's 
condition.  This code provides for the assignment of a 10 
percent disability rating where there is an FEV-1 that is 71 
to 80 percent of the predicted value, an FEV-1/FVC ratio of 
71 to 80 percent of the predicted value or a DLCO (SB) of 66 
to 80 percent.  Where the FEV-1 or the FEV-1/FVC ratio is 56 
to 70 percent of the predicted value or the DLCO (SB) is 56 
to 65 percent, a 30 percent evaluation is assigned.  Where 
the FEV-1, the FEV-1/FVC or the DLCO is 40 to 55 percent of 
the predicted value, or the maximum oxygen consumption is 15 
to 20 milliliters per kilogram per minute (with 
cardiorespiratory limit), a 60 percent evaluation is 
assigned.  Where the FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40 percent of the 
predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(1998).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

III.  Analysis

As set forth above, the older regulatory criteria must be 
utilized in evaluating the veteran's disability rating 
between December 31, 1988, the effective date of the original 
grant of service connection, to October 7, 1996, when the new 
regulatory criteria became effective.  Rhodan, supra.  

Following a comprehensive review of all the evidence in this 
case, with particular attention to that evidence which 
pertains to the severity veteran's condition between December 
1988 and October 1996, the Board finds that under the 
regulatory criteria in effect prior to October 7, 1996, an 
initial evaluation in excess of 10 percent is not warranted.  

In that regard, under Diagnostic Code 6802, as in effect 
prior to October 7, 1996, evidence of definite symptoms with 
pulmonary fibrosis and moderate dyspnea on extended exertion 
was required to warrant a 10 percent rating.  A 30 percent 
rating required considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary tests.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

In this case, none of the relevant evidence of record shows 
that the veteran's sarcoidosis was manifested by definite 
pulmonary symptoms or moderate dyspnea on extended exertion 
to warrant an initial rating in excess of 10 percent.  
Rather, the evidence shows that the veteran, without 
exception, denied pulmonary symptoms during this period and 
medical professionals consistently described his pulmonary 
sarcoidosis as stable, inactive, or asymptomatic.  For 
example, in September 1991, he denied a cough, shortness of 
breath, or dyspnea and indicated that he had not been on 
medication for sarcoidosis since 1974; the examiner concluded 
that from a pulmonary standpoint, the veteran appeared "very 
stable and asymptomatic."  On examination in January 1992, 
it was noted that based on the results of the recent 
pulmonary function tests, his sarcoidosis was inactive.  On 
VA medical examination in September 1993, X-ray examination 
of the chest showed no acute disease and no pulmonary 
complaints or abnormalities were recorded.  In May 1994, he 
denied symptoms of respiratory distress and in May 1995, the 
examiner concluded that the veteran's sarcoidosis was stable 
based in part on the fact that he denied current symptoms and 
took no medication for sarcoidosis.  

Based on the foregoing, the Board finds that the criteria for 
an initial rating in excess of 10 percent for pulmonary 
sarcoidosis under Diagnostic Code 6802 have not been met at 
any time from December 31, 1988 to October 7, 1996.  

With respect to the issue of whether the veteran is entitled 
to an evaluation in excess of 10 percent for sarcoidosis 
after October 7, 1996 (the effective date of the amended 
regulations), the Board will consider both the old and new 
rating criteria and apply that criteria which is more 
favorable to the veteran.  Karnas, 1 Vet. App. at 313.  

As noted, under the amended criteria pertaining to the 
evaluation of sarcoidosis, a 30 percent evaluation requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  Here, there is absolutely no evidence, nor 
has the veteran contended, that he has ever taken 
corticosteroids at any time since 1974.  Thus, the criteria 
for an evaluation in excess of 10 percent under 38 C.F.R. § 
4.97, Code 6846 have not been met.  

Under the amended criteria, sarcoidosis can also be rated as 
chronic bronchitis under Diagnostic Code 6600.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (1998).  Under those provisions, 
a 30 percent rating is warranted on showing of FEV-1 of 56 to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent 
predicted; or DLCO (SB) 56-to 65 percent predicted.  In this 
case, however, none of the pulmonary function tests of record 
dated since October 7, 1996 have demonstrated that the 
criteria for an evaluation in excess of 10 percent have been 
met.  Thus, an increased rating is not warranted under 
Diagnostic Code 6600.

The Board has also considered the former criteria in 
determining whether an evaluation in excess of 10 percent is 
warranted since October 7, 1996.  However, the Board 
concludes that the pertinent evidence of record does not show 
that the veteran's sarcoidosis is productive of moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  For example, while the veteran reported 
subjective dyspnea on exertion in January 1997, such 
subjective symptoms were not confirmed by pulmonary function 
tests.  In fact, the examiner indicated that pulmonary 
function tests were within normal limits and that there was 
no objective evidence that pulmonary sarcoidosis was the 
cause of his subjective complaints.  In light of this 
evidence and the evidence set forth above, an evaluation in 
excess of 10 percent for sarcoidosis under the former 
criteria is not warranted after October 7, 1996.

However, as set forth above, the Court has held that each 
service-connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. at 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Id. at 261-62.  

In this case, the veteran has argued that his subjective 
arthralgia and myalgia are part and parcel of his service-
connected sarcoidosis.  While the record contains conflicting 
medical evidence in this regard, in light of the language 
used by the Board in its April 1993 decision awarding service 
connection for sarcoidosis ("the Board finds that the 
arthralgia experienced in 1967 was manifested to a degree of 
10 percent and was, in this case, the presenting symptom of 
sarcoidosis"), and affording the benefit of the doubt, the 
Board finds that, for compensation purposes, his subjective 
arthralgia and myalgia are part and parcel of his service-
connected sarcoidosis.  

The next issue for consideration, therefore, is the 
appropriate initial rating for the veteran's arthralgia and 
myalgia.  In that regard, it is noted that he argued that he 
is entitled to a separate 20 percent rating by analogy under 
Diagnostic Code 5002.  

Under Diagnostic Code 5002, a 20 percent evaluation is 
warranted for rheumatoid arthritis as an active process with 
one or two exacerbations a year in a well-established 
diagnosis.  However, in the absence of a well established 
diagnosis of rheumatoid arthritis, the Board finds that a 20 
percent rating is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  The Board has considered the arguments 
of the veteran's representative that in a prior rating 
decision, the RO rated the veteran's arthralgias as 20 
percent disabling under Diagnostic Code 5002 for nonservice-
connected pension purposes.  However, that fact is not 
binding on the issue of the appropriate initial rating for a 
service-connected disability.

Although the criteria for a 20 percent rating under the 
provisions of Diagnostic Code 5002 have not been met, that 
code also indicates that chronic residuals of rheumatoid 
arthritis, such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
diagnostic codes for the specific joints involved.  See e.g. 
38 C.F.R. § 4.97, Code 5003.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In reviewing the pertinent evidence of record, the Board 
notes that since the effective date of the award of service 
connection, the veteran has reported subjective joint and 
muscle pain.  For example, in September 1991, he stated that 
he had mild muscle and joint aches, relieved by hot baths.  
In January 1992, he reported mild, generalized aches and 
pains in no particular joints.  In May 1992, he claimed that 
his arthralgia and myalgia had worsened.

However, with the exception of one notation of limited range 
of motion of the low back (which was specifically attributed 
to disc disease), repeated physical and X-ray examination has 
consistently failed to demonstrate any significant 
abnormality of any of his joints.  For example, physical 
examinations conducted in September 1991, January 1992, and 
May 1992 were entirely within normal limits.  In September 
1992, his joints were again clinically normal with full range 
of motion and no synovitis or muscle tenderness.  On VA 
examination in November 1993, the veteran reported that he 
had experienced intermittent aching in the knees, hips, 
hands, and low back since 1968, as well as occasional pain in 
the elbows, shoulders, and neck.  However, the examiner noted 
the veteran had full range of motion of all joints with no 
limitation, active effusions, or radiographs demonstrating 
any evidence of joint abnormalities.  At a March 1995 VA 
neurological examination, the veteran reported a history of 
muscle aches and stiffness.  Physical examination showed no 
neurological abnormality and the impressions included myalgia 
without objective evidence of weakness.  The more recent 
medical evidence likewise shows no objective evidence of 
pain, limited motion, or joint abnormality.  For example, in 
an August 1997 opinion, a VA rheumatology examiner indicated 
that the record contained no evidence of radiological changes 
in the bones that typically would be seen in chronic 
sarcoidosis, no functional loss, no impairment in the range 
of motion of any joint, and no evidence of muscle atrophy or 
fatigability.  Thus, in the absence of any objective 
indications of limitation of function, the Board finds that a 
separate, compensable rating is not warranted for 
arthralgia/myalgia under Diagnostic Code 5002 or 5003.  
(Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion).  Id.  For the same reasons, a 
separate compensable rating for the veteran's subjective 
myalgia/arthralgia is not warranted under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Simply put, while these provisions allow for VA to 
take functional loss due to pain into consideration when 
rating a disability of the musculoskeletal system, such 
functional loss must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id.  In this case, as indicated above, there is 
no such evidence.  Thus, while the Board finds that the 
veteran's subjective arthralgia/myalgia remain part and 
parcel of his service-connected sarcoidosis, separate 
compensable ratings are not warranted based on the evidence 
of record.

ORDER

An initial rating in excess of 10 percent for sarcoidosis is 
denied.




REMAND

It is noted that in a January 1995 statement, the veteran 
indicated that he wanted to "ensure that all residuals and 
secondary conditions of my service-connected sarcoidosis are 
properly rated."  He indicated that "these consist of, but 
are not limited to" skin condition, arthritic changes, 
neurologic conditions, shingles, liver condition, stomach 
condition, salivary conditions, psychiatric conditions, eyes, 
diabetes, spasms.  He also claimed service connection for a 
neurosyphilis condition.  

By January 1996 rating decision, the RO denied service 
connection for his claimed disabilities, including a skin 
condition, shingles, a salivary gland condition, an anxiety 
disorder, diabetes mellitus and an eye disorder, arthritis, a 
liver condition, a stomach condition, a neurologic condition, 
and neurosyphilis.  

In June 1996, on a VA Form 646 prepared in connection with 
the veteran's appeal for an increased rating for sarcoidosis, 
his representative submitted arguments which the Board finds 
to be a Notice of Disagreement with the January 1996 rating 
decision.  See 38 C.F.R. § 20.201 (1998).  At his July 1999 
hearing, the veteran again indicated his interest in pursuing 
these matters.  However, a Statement of the Case addressing 
the issues has never been issued.  Thus, according to the 
Court, a remand for such action is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issues of 
service connection for a skin condition, 
including shingles, a salivary gland 
condition, an anxiety disorder, diabetes 
mellitus and an eye disorder, arthritis, 
a liver condition, a stomach condition, a 
neurologic condition, and neurosyphilis.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Thereafter, only 
if an appeal has been perfected, these 
issues should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

